Title: To Thomas Jefferson from Chandler Price, 25 June 1806
From: Price, Chandler
To: Jefferson, Thomas


                        
                            Sir,
                            Philade. June 25. 1806
                        
                        The bearer hereof Mr Alexander Stewart is well known to us—He is a Citizen of the United States. and has
                            been Educated to the business of a Merchant in a reputable Counting House in Philadelphia—We feel confident of his
                            merits and beg leave to recommend him as a Suitable person for the Consul for the United States for the City of Havanna in
                            the Island of Cuba
                        We are respectfully. and with the highest Consideration Sir Your Obed & Hble Servts
                        
                            Chand. Price
                            
                            Savage Dugan
                            
                            Wm Jones
                            
                            Peter Miercken & Co
                     
                        
                    